Citation Nr: 0504482	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jacque DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Initially, the veteran perfected an appeal on the issues of 
service connection for headaches and a cervical spine 
problem, in addition to the issue currently on appeal.  In a 
February 2004 decision, entitlement to service connection for 
headaches and a cervical spine disability was granted, and 
appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2004) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give us everything you've got pertaining to your claim.  In 
this case, the RO failed to issue a VCAA letter for the 
matter currently on appeal.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in June 2002, and the 
most recent treatment report is dated in July 2002.  However, 
the veteran reports that he has received treatment since that 
time.  Therefore, the Board finds that the veteran's current 
VA treatment records should be secured and that he should be 
afforded another VA examination to accurately assess the 
current severity and all symptomatology associated with his 
service-connected PTSD.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.	The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of 
the information and evidence not of 
record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the 
information and evidence that the 
veteran is expected to provide and (4) 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim.  He must also 
be informed of the appropriate time 
limitation within which to submit any 
evidence or information.  A record of 
his notification must be incorporated 
into the claims file.  

2.	The AMC should secure the veteran's VA 
records of treatment for PTSD dated 
from July 2002 to the present.  All 
attempts to secure this evidence must 
be documented in the claims folder by 
the AMC.  If, after making reasonable 
efforts to obtain named records the 
AMC is unable to secure same, the AMC 
must notify the veteran and (a) 
identify the specific records the AMC 
is unable to obtain; (b) briefly 
explain the efforts that the AMC made 
to obtain those records; and (c) 
describe any further action to be 
taken by the AMC with respect to the 
claim.  The veteran must then be given 
an opportunity to respond.  

3.	Then, the veteran should be afforded a 
VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies should be performed 
and all clinical manifestations of the 
service-connected PTSD should be 
reported in detail.  1) To the extent 
possible, the severity of disability 
due to PTSD should be identified and 
evaluated separate from any disability 
due to any other non-service- 
connected mental disorders found.  2) 
The examiner is requested to assess 
the degree of social and industrial 
impairment due to PTSD, assign a 
numerical score on the Global 
Assessment of Functioning (GAF) scale 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders, (4th ed. 1994), and explain 
what the assigned score represents, 
and should estimate, if feasible, the 
proportion of the global disability 
that is attributable to PTSD alone, 
distinguishing, to the extent 
feasible, any other mental disorders 
that are present.  3) The examiner 
should also offer an opinion as to 
whether the veteran's service-
connected PTSD renders him 
unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims 
folder should be made available to the 
examiner for review before the 
examination and the examiner is 
requested to note in the examination 
report if such a review was performed. 

4.	The veteran is hereby notified that it 
is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any mailed notice was returned 
as undeliverable.

5.	Thereafter, the RO should review the 
veteran's claim of entitlement to a 
higher initial rating for PTSD.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the June 2003 statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.   The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


